Name: 1999/255/EC: Council Decision of 30 March 1999 authorising, in accordance with Directive 92/81/EEC, certain Member States to apply and to continue to apply to certain mineral oils, reduced rates of excise duty or exemptions from excise duty, and amending Decision 97/425/EC
 Type: Decision_ENTSCHEID
 Subject Matter: oil industry;  European Union law;  economic geography;  taxation
 Date Published: 1999-04-14

 Avis juridique important|31999D02551999/255/EC: Council Decision of 30 March 1999 authorising, in accordance with Directive 92/81/EEC, certain Member States to apply and to continue to apply to certain mineral oils, reduced rates of excise duty or exemptions from excise duty, and amending Decision 97/425/EC Official Journal L 099 , 14/04/1999 P. 0026 - 0027COUNCIL DECISIONof 30 March 1999authorising, in accordance with Directive 92/81/EEC, certain Member States to apply and to continue to apply to certain mineral oils, reduced rates of excise duty or exemptions from excise duty, and amending Decision 97/425/EC(1999/255/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/81/EEC of 19 October 1992 on the harmonisation of the structures of excise duties on mineral oils(1), and in particular Article 8(4) and (5) thereof,Having regard to the proposal from the Commission,Whereas, pursuant to Article 8(4) of Directive 92/81/EEC, the Council, acting unanimously on a proposal from the Commission, authorised Member States to introduce exemptions or reductions in the excise duty charged on mineral oils for special policy considerations;Whereas, pursuant to Article 3 of Decision 97/425/EC(2), the Council is required to decide before 31 December 1998 on the basis of a proposal from the Commission whether those derogations which expire on 31 December 1998 should be extended for a further specific period;Whereas the Commission has been informed by Member States of their intention to continue to apply certain such exemptions or reductions which are already provided for in their taxation law or to introduce exemptions or reductions;Whereas, for specific policy considerations, certain exemptions and reductions should continue to have effect until 31 December 1999; whereas there should be provisions for an extension beyond the abovementioned dates and whereas the reductions or exemptions are regularly reviewed by the Commission to ensure that they are compatible with the operation of the internal market and other objectives of the Treaty,HAS ADOPTED THIS DECISION:Article 1By way of derogation from the obligations imposed by Council Directive 92/82/EEC of 19 October 1992 on the approximation of the rates of excise duties on mineral oils(3), the following Member States are authorised to apply or to continue to apply the reductions in rates of excise duties or exemptions from excise duty herein specified until 31 December 1999 unless the Council unanimously determines before that date on a proposal from the Commission whether any or all of these derogations shall be modified or extended for a further specific period:1. France:- for consumption on the island of Corsica, provided that the reduced rates at all times respect the minimum rates of duty on mineral oils as provided for under Community law,- for a differentiated diesel rate for commercial vehicles provided that the rate of duty respects the minimum rate provided for under Community law,- for an exemption for heavy fuel oil used as fuel for the production of alumina in the region of Gardanne.2. Italy:- for a reduction in excise duty on petrol consumed on the territory of Friuli-Venezia Giulia, provided that the rate of duty respects the minimum rate provided for under Community law,- for a reduction in the rate of duty for mineral oils consumed in the regions of Udine and Trieste, provided that the reduced rates at all times respect the minimum rates of duty on mineral oils as provided for under Community law,- for an exemption from excise duty on mineral oils used as fuel for alumina production in Sardinia,- for a reduction in the excise duty on fuel oil for the production of steam, and for gas oil used in ovens, for drying and "activating" molecular sieves in Reggio Calabria, provided that the rate of duty respects the minimum rate provided for under Community law.3. The Netherlands:- for a differentiated diesel rate for commercial vehicles, provided that the rate of duty respects the minimum rate provided for under Community law.Article 2This Decision shall apply from 1 January 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 30 March 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 316, 31.10.1992, p. 12. Directive as last amended by Directive 94/74/EC (OJ L 365, 31.12.1994, p. 46).(2) OJ L 182, 10.7.1997, p. 22.(3) OJ L 316, 31.10.1992, p. 19. Directive as last amended by Directive 94/74/EC (OJ L 365, 31.12.1994, p. 46).